Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 3/2/21. The amendments to independent claims 5, 9, 11, 15, 23 and 36 necessitated the new grounds of rejections as set forth in this office action. Accordingly this office action has been made final.
2.    The instant application is a national stage entry of PCT/US2016/061642, International Filing Date: 11/11/2016, claims priority from provisional application 62255030, filed on 11/13/2015.

Claim status
3.    In the claim listing of 3/2/21 claims 5-6, 9-20, 22-24, 26-27, 29, 36, 43 and 49-54 are pending in this application. Claims 5-6, 9-12, 14-16, 23 and 36 are amended. New claims 51-54 are added. Claims 1-4, 7-8, 21, 25, 28, 30-35, 37-42 and 44-48 are canceled. Claims 17-20, 22 and 43 are withdrawn. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified support for the amendments in the instant specification (Remarks, pg. 6).
	As discussed in the interview summary, applicant has requested to change the dependency of claim 50 form claim 49.
	In response to his office action applicant is required to confirm the dependency of claim 50 from claim 49. 
4.	Claims 5-6, 9-16, 23-24, 26-27, 29, 36 and 49-54 are under prosecution.
Withdrawn Rejections and Response to the Remarks
5.	The previous rejection of claims 5, 6, 9, 11, 15, 29 and 36 under 35 USC 102(a)(1) as being anticipated by Guirguis et al has been withdrawn in view of amendments independent claims 5, 9, 11, 15 and 36. The arguments regarding said rejection have been fully considered (Remarks, pgs. 6 and 7). They are moot in view of withdrawn rejection necessitated by the amendments to said independent claims.

6.	The previous rejection of claims 5 and 29 under 35 USC 102(a)(2) as being anticipated by Grolz has been withdrawn in view of amendments to claim 5 requiring phosphate buffer. The arguments regarding said rejection are directed to Grolz does not specifically teach "70% ethanol, a phosphate buffer, 0.1-10% glycerol, and 0.1-5% acetic acid ... " (Remarks, pgs. 7 and 8). 
7.	The previous rejection of claims 23 and 24 under 35 USC 102(a)(1) as being anticipated by Fischer has been withdrawn in view of amendments to claim 23 requiring additional components of phosphate buffered saline, glycerol and acetic acid. The arguments regarding said rejection are directed to Fischer does not specifically teach the newly added components (Remarks, pgs. 7 and 8). The arguments are moot in view of withdrawn rejection necessitated by the amendments to claim 23.
8.	The previous rejection of claims 10 and 12-14 under 35 USC 103 as being unpatentable over Guirguis in view of Shakes, rejection of claim 16 under 35 USC 103 as being unpatentable over Guirguis in view of Iourov, rejection of claims 26-27, 49 and 50 over Guirguis in view of Fischer have been withdrawn in view of amendments to independent claims from which they depend from. 

However, upon further consideration new grounds of rejections are set forth in this office action necessitated by the claim amendments.
 
Claim Rejections - 35 USC § 102
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claim 36 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eberwine et al (US 5,958,688 issued Sep. 28, 1999).
	Claim interpretation: Instant claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	Regarding claims recited with open claim language “comprising”, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). As long as the applied art teaches the claimed components even though contain additional elements or components, still meet the limitations of claims.

	Regarding claim 36, Eberwine teaches a solution for fixing specimen comprising  a paraformaldehyde, PBS, 70% ethanol and 150 mM NaCl (column 9, lines 56-59), which meets the limitation of a fixative comprising 70% ethanol, phosphate buffered saline, and at least one of paraformaldehyde.
	It is noted that fixing solution of Eberwine comprises additional component of NaCl. However, claim 36 recited with open claim language “comprising” can include addition components and still meet the limitations of claim 36 because Eberwine also teaches the components of claim 36.

Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claim 5-6, 9-16, 29 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Rochaix (US 2007/0072167 published Mar. 29, 2007) in view of Zhang et al (International Journal of Oncology, 2013, 43, 469-476).
Claim interpretation: As discussed above in section 10.
	Claims 5, 9, 11 and 16 recite fixative comprising common components (underlined by the examiner) plus additional components.
	Claim 5: A fixative comprising 70% ethanol, a phosphate buffer, 0.1-10% glycerol, and 0.1-5% acetic acid, wherein the fixative does not comprise added aldehyde containing compounds.
Claim 9: A fixative comprising 70% ethanol, a phosphate buffer, and 0.1-10% glycerol (v/v), wherein the fixative does not comprise added aldehyde-containing compounds.
Claim 11: A fixative comprising 70% ethanol, a phosphate buffer, and 0.1-5% glacial acetic acid (v/v), wherein the fixative does not comprise added aldehyde-containing compounds.
Claim 15: A fixative comprising 70% ethanol, a phosphate buffer, and 0.1-5% glacial acetic acid (v/v), wherein the fixative does not comprise added aldehyde-containing compounds.
The artisan would recognize that the limitations of fixative components of claim 5 also meets the limitations of the fixative of claims 9, 11 and 15 in view of their recitation with open claim language “comprising”, which can include additional components and thus meet their limitations.
	Rochaix and Zhang teach a fixing composition comprising 70% alcohol and therefore analogous arts. The teachings Zhang are specifically applied for the limitation of 70 % alcohol and phosphate buffer saline (PBS) of claims 5, 9, 11 and 15 as discussed in detail below.
ethanol in an
amount of between 40% and 80% (v/v), acetic acid in an amount of between 0% and 5% (v/v), and water in an amount of between 20% and 60% (v/v) and glycerol in an amount of between 0% and 10% (v/v) (Rochaix claims 8-11). 
The artisan would recognize that since the composition of Rochaix does not contain an added aldehyde containing compound, thereby meeting the negative limitation of claims 5, 9, 11 and 15 of “wherein the fixative does not comprise added aldehyde-containing compounds”.
The artisan would also recognize that the composition of Rochaix comprise additional component of trehalose but still meets the limitations of said claims because Rochaix teaches the claimed components of said claims except for the phosphate buffered solution (i.e., PBS) and the fixing composition of Rochaix is the fixative of claims 5, 9, 11 and 15 except for the PBS. 
It is noted that trehalose is also required limitation of the fixative of instant claim 29.
The artisan would further recognize that the composition comprising ethanol in an amount of between 40% and 80% (v/v) of Rochaix meets the limitations of claims 5, 9, 11 and 15 of the fixative comprising 70% ethanol because it is within the range of 40% to 80%. 
The artisan would also recognize that the composition comprising glycerol in an amount of between 0% and 10% (v/v) of Rochaix meets the limitation of 0.1-10% 
The artisan would further recognize that the composition comprising acetic acid in an amount of between 0% and 5% (v/v) of Rochaix meets the limitation of 0.1-5% acetic acid of claims 5 and 11 of 0.1-5% glacial acetic acid (v/v) (i.e., is within the claimed range) and just glacial acetic acid of claim 15 because before diluting acetic acid is in the form of glacial acetic acid.
As discussed above Rochaix does not specifically teach that the composition comprises PBS. However composition comprising ethanol and PBS was known in the art before the effective filing date of the claimed invention, as taught by Zhang, who teaches a fixing solution comprising 70% ethanol and PBS (pg. 470, column 2, Cell cycle analysis section) and further teaches that the fixing solution allows a better understanding of the molecular mechanism of specific drugs in cervical cancer (Abstract), thus providing teaching, suggestion and motivation to substitute 70% ethanol of Rochaix with a better composition comprising 70% ethanol and PBS of Zhang.  
Also, it is well known in the art that fixing solution comprising ethanol and PBS buffer maintains the structural integrity of mammalian cells in vitro (as further evidenced by Hurley (US 5,256,571 issued Oct. 26, 1993, Abstract claims 1, 2 and 8) and removes the chromogenic background as further evidenced by Harland (CSH manual, cited in the previous office action; pg. 7, section 25).   
The artisan would recognize that while combining the composition 70% ethanol PBS of Zhang in the fixative of Rochaix some routine optimization may be needed, which is within the skills of one having ordinary skill in the art. The artisan would be 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the 70% ethanol of Zhang in the fixative of Rochaix, with a reasonable expectation of success with the expected benefit of better understanding of the molecular mechanism of specific drugs in cervical cancer as taught by Zhang. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves replacing a better 70% ethanol and PBS fixative in place of 70% ethanol of Rochaix, which is routinely practiced in the art as exemplified by Zhang.
The teachings of Rochaix in view of Zhang regarding following dependent claims are discussed below.
Regarding claim 6, as discussed above while rejecting claim 5, Rochaix in view of Zhang teaches phosphate buffered saline.
Regarding claims 10, 12-14, 16 and 51-54, as discussed above while rejecting claims 5, 9, 11 and 15, Rochaix in view of Zhang teaches that the fixative comprises 70% ethanol phosphate buffered saline and 1% glycerol, 0% and 5% (v/v) acetic acid, which is within the range of 0% and 10% (v/v of glycerol) of Rochaix. Also, the limitation of 0.5x PBS or 1.67X PBS, 3.33% glycerol (v/v) or 1.67% glacial acetic acid is an obvious variant of PBS, glycerol and acetic acid as taught by Rochaix in view of Zhang.

Also, courts have stated where the claimed ranges “overlap or lie inside the ranged disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). 
Therefore, the claimed 0.5X PBS (limitation of claims 10, 12-14 and 51-53) and 1.67X PBS (limitations of claims 16 and 54) are obvious variant of the PBS as taught by the prior art of Zhang. The artisan would also recognize that the limitations requiring 0.5X PBS and 1.67X PBS of claims 10, 12-14 and 51-54 appear to be an obvious matter of design choice and thus are not novel (MPEP 2144.04, section VI C).

13.	Claim 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rochaix (US 2007/0072167 published Mar. 29, 2007) in view of Zhang et al (International Journal of Oncology, 2013, 43, 469-476) as applied to claim 5 as above and further in view of Fischer et al (US 2010/0009343, cited in the previous office action). 
	Claims 26 and 27 are dependent from independent claim 5. Claim 24 is dependent from independent claim 23.

	Claim 5. A fixative comprising 70% ethanol, a phosphate buffer, 0.1-10% glycerol, and 0.1-5% acetic acid, wherein the fixative does not comprise added aldehyde containing compounds.
	Claim 23. A fixative comprising 70% ethanol, phosphate buffered saline, glycerol, acetic acid, and at least one guanidinium salt.
	Claim 26 require at least one guanidinium salt. 
Claims 24 and 27 further specifies guanidinium salt is either guanidinium thiocyanate, or guanidinium HCL or guanidinium acetate.
Rochaix, Zhang and Fisher teach a fixing composition and therefore are analogous arts. Rochaix teaches fixing composition of claims 5 and 23, but does not specifically teach phosphate buffered saline (PBS), which is taught by Zhang.
Rochaix in view of Zhang does not specifically teach the fixative comprising the guanidinium salt of claims 23 and 26, which is taught by Fisher. 
	The teachings of Rochaix in view of Zhang regarding fixative of claim 5 are discussed above in section 12.
	Regarding claim 23, as discussed above in section 12, Rochaix in view of Zhang teaches a tissue fixing composition comprising 70% ethanol, phosphate buffered saline,
glycerol, acetic acid. 
	Regarding claims 23 and 26, Rochaix in view of Zhang does not specifically teach the fixative comprises at least one guanidinium salt.

However, the fixative comprising a fixing and transporting composition comprises an alcohol (e.g., ethanol), guanidinium thiocyanate, or a combination thereof (paragraphs 0084) which meets the limitations of claims 23-24 and 26-27 of fixative comprising ethanol and at least one guanidinium salt, wherein the guanidinium salt is guanidinium thiocyanate.
Fischer also teaches that the guanidinium thiocyanate is used for fixing organisms by disrupting a cellular membrane in the organism and the specimen are more safely transported to the assay site, which can be across a room from a patient, in a nearby room, or even more remote such as across the street or in a different part of the field site, which is useful for identifying the collected organisms, and providing a relatively immediate form of surveillance against potential epidemics, outbreaks, infections, and other biological organisms of interest (paragraphs 0017 and 0084), thus providing motivation to include the guanidinium thiocyanate in the fixative of Rochaix in view of Zhang, which also meets the limitation of claims 23-24 and 26-27.
The artisan would recognize that the combined teachings of Rochaix in view of Zhang and further in view of Fisher teaches the fixative of claims 23-24 and 26-27.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the guanidinium thiocyanate of Fischer in the fixative of Rochaix in view of Zhang with a reasonable expectation of success with the expected benefit of collecting and identifying the organisms, which is useful for surveillance against potential epidemics, outbreaks, infections, and other biological organisms of interest as taught by Fischer. An artisan having ordinary skill in 
Regarding claims 23-24 and 26-27, it is noted that Rochaix in view of Zhang and further in view of Fischer teaches the claimed components of the fixative and some additional component(s) but still meet the limitation of said claims because said claims are recited with open claim language “comprising” can include additional components (MPEP 2111.03).

14.	Claim 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Eberwine et al (US 5,958,688 issued Sep. 28, 1999) in view of Fischer et al (US 2010/0009343, cited in the previous office action).
Eberwine and Fisher teach fixing solution and therefore analogous arts. 
Regarding claims 49-50, Eberwine does not specifically teach that the fixative further comprises a guanidinium salt, wherein the guanidinium salt is selected from guanidinium thiocyanate, guanidinium HCL or guanidinium acetate, which is taught by Fisher as discussed below.
	Claim 50 is dependent from claim 49, which is dependent from claim 36.
	Regarding claim 36, Eberwine teaches a solution for fixing specimen comprising  a paraformaldehyde, PBS, 70% ethanol and 150 mM NaCl (column 9, lines 56-59), which meets the limitation of a fixative comprising 70% ethanol, phosphate buffered saline, and at least one of paraformaldehyde.

	Regarding claims 49-50, Eberwine does not specifically teach that the fixative further comprising at least one guanidinium salt, wherein the guanidinium salt is guanidinium thiocyanate, which is taught by Fischer, who is in the same field of endeavor teaches a fixing and transporting composition includes alcohol (e.g., ethanol), guanidinium thiocyanate, or a combination thereof (paragraphs 0084) which meets the limitations of said claims of fixative comprising ethanol and at least one guanidinium salt, wherein the guanidinium salt is guanidinium thiocyanate.
	Fischer also teaches that the guanidinium thiocyanate is used for fixing organisms by disrupting a cellular membrane in the organism and the specimen are more safely transported to the assay site, which can be across a room from a patient, in a nearby room, or even more remote such as across the street or in a different part of the field site, which is useful for identifying the collected organisms, and providing a relatively immediate form of surveillance against potential epidemics, outbreaks, infections, and other biological organisms of interest (paragraphs 0017 and 0084), thus providing motivation to include the guanidinium thiocyanate in the fixative of Eberwine, which also meets the limitation of claims 49-50.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the guanidinium thiocyanate of Fischer in the fixative of Eberwine with a reasonable expectation of success with the .

Conclusion
15.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634